COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-377-CR
  
  
THE 
STATE OF TEXAS                                                                  STATE
  
 
V.
 
MOHAMED 
HUSSAIN                                                               APPELLEE
  
----------
FROM 
COUNTY CRIMINAL COURT NO. 5 OF DENTON COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered the “State’s Motion To Dismiss Appeal And Issue 
Mandate.”  The motion complies with rule 42.2(a) of the rules of 
appellate procedure.  Tex. R.
App. P. 42.2(a).  No decision 
of this court having been delivered before we received this motion, we grant the 
motion and dismiss the appeal.  See Tex. R. App. P. 42.2(a), 43.2(f).  
As agreed by the parties, the mandate will issue immediately.  See Tex. R. App. P. 18.1(c).
        It 
is further ordered that the State shall pay all costs of this appeal, for which 
let execution issue.  See Tex. 
Code Crim. Proc. Ann. art. 
44.01(f) (Vernon Supp. 2004-05).
  
 
                                                                  PER 
CURIAM
 
PANEL 
D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
November 24, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.